m

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

RANDALL cAssEr)AY,
Petitioner,
Criminal Action No. 06-329 (CKK)
V' civil A@tion No. 03-322 (CKK)

UNITED STATES OF AMERICA,

Respondent.

MEMORANDUM OPINION
(January 25, 2011)

Presently before the Court is Petitioner Randall Casseday’s [28] Motion to Vacate, Set

Aside, or Correct his Sentence pursuant to 28 U.S.C. § 2255. On July l3, 2010, the Court
denied-in-part Casseday’s motion, holding in abeyance three claims raised by Casseday pending
additional briefing from the government and an evidentiary hearing.' Casseday’s three remaining
claims are: (l) that his counsel was constitutionally ineffective for disregarding his instructions to
file a notice of appeal; (2) that his counsel coerced him into answering a question affirmatively
during the plea colloquy; and (3) that the Court failed to inform him in writing of the reasons for
his sentencing package as required by 18 U.S.C. § 3553(c). The government submitted a
supplemental opposition brief addressing these claims on August 3, 2010, and Casseday filed a

supplemental reply on August 20, 2010.2 The Court held an evidentiary hearing January 7, 201 l.

‘ The Court assumes familiarity with its prior opinion and shall not repeat at length the
background of Casseday’s claims. See Casseday v. Um`ted States, 723 F. Supp. 2d 137 (D.D.C.
2010).

2 Casseday’s reply includes arguments relating to some of the claims that were previously
denied by the Court. The Court finds that there is nothing in Casseday’s reply that warrants a
reconsideration of the Court’s earlier ruling.

During the evidentiary hearing, Casseday informed the Court that he had decided not to present
any evidence during the hearing regarding his claims and would rest on his written papers.
Because Casseday bears the burden of establishing his claims by a preponderance of the
evidence, United Stal‘es v. Thornpson, 587 F. Supp. 2d l2l, 122 (D.D.C. 2008), his failure to
present any evidence at the hearing is fatal to his claims. However, the Court heard the testimony
of Casseday’s former defense counsel and makes alternative findings of fact based on the record
at the hearing.

As explained below, the Court finds that Casseday’s counsel informed him that there was
no basis for an appeal and that Casseday did not instruct his counsel to file a notice of appeal,
Accordingly, Casseday’s counsel was not constitutionally ineffective, and her failure to file an
appeal does not establish cause to allow Casseday to assert his procedurally defaulted claims.
The Court also finds that Casseday’s claim that he was coerced by his counsel during the plea
colloquy is without merit. Additionally, the Court finds that Casseday has not shown actual
prejudice from the Court’s failure to provide a written statement of reasons in the judgment and
commitment order and that such a technical violation of the statute is not remediable by § 225 5.
Therefore, the Court shall deny Casseday’s § 2255 motion in its entirety.

I. LEGAL STANDARD

Under 28 U.S.C. § 225 5 , a prisoner in custody under sentence of a federal court may
move the sentencing court to vacate, set aside, or correct its sentence if the prisoner believes that
his sentence was imposed "in violation of the Constitution or laws of the United States, or that
the court was without jurisdiction to impose such sentence, or that the sentence was in excess of

the maximum authorized by law, or is otherwise subject to collateral attack . . . ." 28 U.S.C.

§ 2255. The circumstances under which such a motion will be granted, however, are limited in
light of the premium placed on the finality of judgments and the opportunities prisoners have to

raise most of their objections during trial or on direct appeal. See United States v. Fraa'y, 456

U.S. l52, 164 (1982) ("Once the defendant’s chance to appeal has been waived or exhausted, . . .

we are entitled to presume he stands fairly and finally convicted, especially when . . . he already
has had a fair opportunity to present his federal claims to a federal forum."). Two such
limitations are particularly relevant to the present motion.

First, a prisoner cannot raise a claim on collateral appeal that was raised and adjudicated

on direct appeal, unless there has been an intervening change in law. United States v. Greene,

834 F.2d 1067, lO7O (D.C. Cir. 1987). Ia’. (citing Garris v. Lz'ndsay, 794 F.2d 722, 726-27 (D.C.

Cir. 1986)). Second, a prisoner may not raise a claim on collateral appeal that he could have
contested on direct appeal unless he can first demonstrate either: (l) "cause" for his failure to do
so and "prejudice" as a result of the alleged violation, or (2) "actual innocence" of the crime of
which he was convicted. Bousley v. United States, 523 U.S. 6l4, 622 (l998). However,
"[w]here a petitioner raises claims of ineffective assistance of counsel in a § 2255 motion, he
need not show ‘cause and prejudice’ for not having raised such claims on direct appeal, as these
claims may properly be raised for the first time in a § 2255 motion." United States v. Cook, 130
F. Supp. 2d 43, 45 (D.D.C. 2000) (citing United Sz‘ates v. Johnson, 1999 WL 414237 at 1 (D.C.
Cir., May 28 1999)), aff’d, 22 Fed. Appx. 3 (D.C. Cir. 200]).
"[T]o obtain collateral relief a prisoner must clear a significantly higher hurdle than

would exist on direct appeal." Frady, 456 U.S. at l66. Nonetheless, "unless the motion and the

files and records of the case conclusively show that the prisoner is entitled to no relief, the court

shall . . . grant a prompt hearing thereon, determine the issues, and make findings of fact and
conclusions of law with respect thereto." 28 U.S.C. § 2255, The petitioner bears the burden of
proving his claims at the hearing by a preponderance of the evidence. Thompson, 587 F. Supp.
2d at 122 (citing United Sz‘ates v, Sz`mpson, 475 F.2d 934, 935 (D.C. Cir. 1973)).
II. DISCUSSION
A. Casseday ’s Claz`m that Counsel Ignorea’ Hz`s Instructions to Fz`le an Appeal
Casseday contends that his counsel was constitutionally ineffective for failing to file a

notice of appeal despite his explicit instructions to do so. The Supreme Court has held that
criminal defendants have a right to "reasonably effective" legal assistance, and a defendant
claiming ineffective assistance of counsel must show (1) that counsel’s representation fell below
an objective standard of reasonableness and (2) that counsel’s deficient performance prejudiced
the defendant. See Strickland v. Washington, 466 U.S. 668, 688, 694 (1984). The Strickland
standard has been extended to claims that a defense counsel rendered ineffective assistance by
failing to file a notice of appeal. See Roe v. Flores-Ortega, 528 U.S. 470, 476-77 (2000).
However, the Supreme Court has explained that when counsel has consulted with the defendant
about the advantages and disadvantages of filing an appeal and made a reasonable effort to
discover the defendant’s wishes, "[c]ounsel performs in a professionally unreasonable manner
only by failing to follow the defendant’s express instructions with respect to an appeal." ]d. at
478. Where defense counsel has not consulted with the defendant about filing an appeal, the
court must determine whether counsel’s failure to consult constitutes deficient perforrnance. Id.
"[C]ounsel has a constitutionally imposed duty to consult" only "when there is reason to think

either (1) that a rational defendant would want to appeal (for example, because there are

nonfrivolous grounds for appeal), or (2) that this particular defendant reasonably demonstrated to
counsel that he was interested in appealing." Ia'. at 480; see also United States v. Taylor, 339
F.3d 973, 978 (D.C. Cir. 2003).

As noted above, Casseday declined to present any testimony or other evidence in support
of his contention that he instructed his former counsel, Danielle C. Jahn, to file a timely notice of
appeal on his behalf. Ms. Jahn testified at the hearing that she met with Casseday after the
sentencing hearing and explained that there was no basis for an appeal because he had received
the sentence to which he had agreed.3 Ms. Jahn further testified that Casseday never asked her to
file a notice of appeal, and Casseday never mentioned an appeal in any letters that he sent to her
following the sentencing The Court finds Ms. Jahn’s testimony to be credible and
uncontroverted. Accordingly, the Court finds that there is no factual basis for Casseday’s claim
that his counsel was constitutionally ineffective for failing to file a notice of appeal.

Because the Court finds that Casseday did not instruct his counsel to file an appeal,
Casseday cannot establish cause excusing his failure to raise his other claims on direct appeal.
Accordingly, Casseday’s other claims are procedurally defaulted and need not be considered on
their merits. United States v. Hughes, 514 F.3d 15, 17 (D.C. Cir. 2008). The Court shall,
however, proceed to consider the other two remaining claims asserted by Casseday.

B. Casseday ’s Claim that Counsel Coerced Hz's Answer During the Plea Colloquy

1n one of his supplemental filings to his § 2255 Motion, Casseday claims that he was

coerced by his counsel into responding affirmatively to the Court’s question during the

3 At the govemment’s request, and without objection by Casseday, the Court adopted the
statements made by Ms. Jahn in her declaration opposing Casseday’s § 2255 Motion as part of
her testimony.

November 20, 2006 plea colloquy regarding his intent to entice a person purporting to be a child
to engage in a sexual act. "To have a plea set aside on a section 2255 petition, the petitioner
must show that the plea proceeding was tainted by a fundamental defect which inherently results
in a complete miscarriage of justice or an omission inconsistent with the rudimentary demands of
fair procedure." United States v. Weaver, 265 F.3d 1074, 1077 (D.C. Cir. 2001) (quotation
marks and citations omitted). The Court held an evidentiary hearing in part to determine whether
Casseday’s alleged coercion fundamentally tainted his plea.

The relevant part of the transcript from the plea colloquy reads as follows:

[The Court:] And was it your intent, in having this discussion with her
["daddysgrl.dc"] and then later setting up a meeting, to have vaginal
intercourse with the child?

[Casseday:] May 1 talk to my attorney before 1 answer that, please?

[The Court:] Yes.

(Attorney/client conference.)

[Casseday:] Would you please repeat the question?

[The Court:] Sure. ln this chat you had with ["daddysgrl.dc"] on[]line, did you
indicate through this conversation that you intended to engage in
some form of vaginal intercourse with ["daddysgrl.dc"]? ln other
words, in this conversation?

[Casseday:] In the conversation, that’s what happened, yes, Your Honor.

1 1/20/06 Tr. at 38. In a supplemental affidavit, Casseday claims that during the conference with
his counsel in the middle of this line of questioning, he told l\/Is. Jahn that he could not answer
this question affirmatively because there was no intent to commit any crime. See [6l] Aff. in

Supp. of Rule 711 6. Casseday contends that Ms. Jahn "insisted" that he answer affirrnatively,

stomping her foot at him, and that he felt compelled, under duress, to make an involuntary

statement under oath. Id. wl 7-8.

Because Casseday declined to reassert these allegations during the evidentiary hearing,
there is no evidence in the record to support his claim that he was coerced during the plea
colloquy. ln the alternative, the Court heard the testimony of Ms. Jahn on this issue, and she
testified that she never instructed Casseday how to answer the questions during the plea colloquy
and never stomped her foot, nor did the Court observe her doing so. Ms. Jahn further testified
that she repeatedly discussed the issue of intent with Casseday before and during the plea
colloquy and that she did not coerce him to accept the plea agreement. Ms. Jahn explained that
Casseday had concerns about the intent element of the crime because he did not want to admit
that he intended to have sex with an alleged thirteen-year-old girl when he drove to the location
where he had arranged a meeting over the internet. However, the Court’s revised question during
the colloquy related only to Casseday’s intent during the internet chat, and Ms. Jahn explained
that Casseday was not contesting his conduct during the internet chat. The Court finds Ms.
Jahn’s testimony to be credible and uncontroverted The Court also notes that Casseday never
raised any concerns about coercion during his amended plea hearing on December 21, 2006 or at
his sentencing on February 15 , 2007. Therefore, the Court finds that Casseday’s claim that he
was coerced by his counsel during the plea colloquy to be wholly without merit.

C. The Court ’s Failure to Provia’e a Wrz'tten Statement of Reasons for the Sentence

Casseday’s final remaining claim is that the Court violated rule l1(b)(l)(M) and 18
U.S.C. § 35 53(c) by failing to inform him of the reasons for his sentence, which departed from
the range prescribed by the federal Sentencing Guidelines. The Court notes that this claim is
procedurally defaulted because Casseday failed to raise this issue on direct appeal, and, as
explained above, he has not established "cause" to excuse this default. Therefore, Casseday’s

7

claim can be denied on this basis. Altematively, the Court shall consider whether Casseday
suffered any actual prejudice from the Court’s failure to provide him with a written statement of
reasons for his sentence.

At the time of Casseday’s sentencing, Rule 11(b)(1) provided:

Before the court accepts a plea of guilty or nolo contendere, the defendant may be

placed under oath, and the court must address the defendant personally in open court.

During this address, the court must inform the defendant of, and determine that the
defendant understands, the following: . . .

(M) the court’s obligation to apply the Sentencing Guidelines, and the court’s
discretion to depart from those guidelines under some circumstances . . . .

FED. R. CRIM. P. 11(b)(1) (2007)." At the time of sentencing, 18 U.S.C. § 3553(c) provided as

follows:

(c) Statement of reasons for imposing a sentence.-The court, at the time of
sentencing, shall state in open court the reasons for its imposition of the particular
sentence, and, if the sentence-

(2) is not of the kind, or is outside the range [prescribed by the Sentencing
Guidelines], the specific reasons for the imposition of a sentence different from that

described, which reasons must also be stated with specificity in the written order of
judgment and commitment . . . .

18 U.S.C. § 3553(c) (2007).5 The Sentencing Guidelines also dictate that the court provide a
statement of reasons for approving a Rule ll(c)(l)(C) plea agreement that includes a sentence

that departs from the guidelines:

" Following the Supreme Court’s decision in United States v, Booker, 543 U.S. 220
(2005), Rule ll(b)(l)(M) was amended so as to require the court to explain "in determining a
sentence, the court’s obligation to calculate the applicable sentencing-guideline range and to
consider that range, possible departures under the Sentencing Guidelines, and other sentencing
factors under 18 U.S.C. § 3553(a)." FED. R. CRIM. P. 11(b)(1)(M).

5 This provision has since been amended so as to provide that the statement of reasons is
separated from the written order of judgment. See 18 U.S.C. § 3553(c) (2010).

8

ln the case of a plea agreement that includes a specific sentence (Rule ll(c)(l)(C)),
the court may accept the agreement if the court is satisfied either that:

(1) the agreed sentence is within the applicable guideline range; or

(2) (A) the agreed sentence departs from the applicable guideline range for justifiable

reasons; and (B) those reasons are specifically set forth in writing in the statement of

reasons or judgment and commitment order.

U.S. SENTENCiNG GUiDELrNEs MANUAL § 6B1.2 (2007). The D.C. Circuit has held that a district
court’s failure to provide a statement of reasons as required by § 355 3(c) is plain error, even if
the court has otherwise stated in open court its reasons for the departure from the guidelines. See
In re Sealea’ Case, 527 F.3d 188, 191 (D.C. Cir. 2008); id. at 198 n.3 (dissenting opinion) (noting
that the district court had stated its reasons for the departure in open court).

As the Court explained in its prior ruling, the record in this case shows that the Court did
inform Casseday of the reasons for his sentence during the amended plea colloquy and
sentencing. See 723 F. Supp. 2d at 15 5. However, a written statement of reasons was not
provided in the order of judgment, despite the requirements of § 6B1.2 of the Sentencing
Guidelines and 18 U.S.C. § 3553(c). Therefore, the issue is whether the Court’s failure to reduce
its reasons for the departure to writing in the judgment and commitment order_essentially a
procedural error in the sentencing-warrants relief under § 225 5.

To succeed on his claim, Casseday must demonstrate prejudice that is "‘significantly
greater’ than that necessary under the plain-error doctrine." United States v. Saro, 24 F.3d 283,
287 (D.C. Cir. 1994) (quoting Murray v. Carrz`er, 477 U.S. 478, 494 (1986)). "lt is settled that a
§ 2255 motion is not meant to be a substitute for a direct appeal and that ‘it does not encompass

all claimed errors in conviction and sentencing."’ United States v. Pollard, 959 F.2d 1011, 1028

(D.C. Cir. 1992) (quoting United States v. Addoni`zio, 442 U.S. 178, 184-85 (1979)). The

extraordinary remedy afforded by § 2255 is reserved for curing "fundamental defect[s] which
inherently result[] in a complete miscarriage of justice" or "omission[s] inconsistent with with
the rudimentary demands of fair procedure." Hill v. United States, 368 U.S. 424, 428 (1962); see
z'a'. (upholding denial of § 2255 motion asserting violation of procedural rule requiring the
sentencing court to give the defendant an opportunity to speak before sentencing). Therefore, the
fact that the Court’s omission of a written statement of reasons might constitute plain error on
direct review does not mean that Casseday is entitled to relief. ln this case, the record
demonstrates that the Court provided Casseday with a statement of reasons in open court during
his sentencing, and Casseday affirmed on the record that he understood the reasons for his
sentence during the amended plea colloquy. See 723 F. Supp. 2d at 144-46. ln fact, the Court
imposed the sentence to which Casseday explicitly agreed under Federal Rule of Criminal
Procedure ll(c)(l)(C). Therefore, Casseday cannot credibly claim that he was unfairly
prejudiced by his failure to receive a written statement of reasons for his sentence. Accora'
Carver v. United States, No. 2:06-CV-157, 2007 WL 2156706 (E.D. Tenn. July 25, 2007)
(denying § 2255 motion by defendant who received negotiated sentence pursuant to Rule
ll(c)(l)(C)). The Court finds that this procedural error in sentencing is not remediable by

§ 225 5, and therefore the Court shall deny Casseday’s claim for relief.

III. CONCLUSION
By failing to present evidence at the evidentiary hearing, Casseday has failed to satisfy his

burden of proof with respect to his claims that his counsel was ineffective for failing to file an
appeal and that his counsel coerced him to answer a question during the plea colloquy. As a
result, Casseday cannot establish cause excusing his failure to raise his § 2255 claims on direct
appeal. Therefore, the Court finds that Casseday’s procedurally defaulted claims may be

10

dismissed without reaching their merits. Altematively, the Court finds, based on the record
produced at the evidentiary hearing, that Casseday did not instruct his counsel to file a notice of
appeal and that Casseday was not coerced by his counsel during the plea colloquy. Additionally,
the Court finds that Casseday was not significantly prejudiced by the Court’s failure to provide
him with a written statement of reasons for his sentence in accordance with 18 U.S.C. § 3553(0),
and therefore he is not entitled to relief under § 2255 for that error. Accordingly, the Court shall
DENY Casseday’s § 2255 Motion in its entirety. An appropriate Order accompanies this

Memorandum Opinion.

otto kurt t a
CoLLEEN KoLfAR-KorEfL
United States District Judge

ll